DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment dated 12/11/2020 has been entered and considered for this Office Action.

Response to Arguments
Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant asserts that the language of the claim requires the sensor band and the second band be configured to be secured to the same appendage because of the language of the claim: “a sensor band configured to be secured around an appendage of a subject […] a second band configured to be secured to the appendage of the subject”. Further, the claim has been amended to limit the appendage to be “one of an arm, wrist, hand, finger, toe, leg, foot, neck”; thus, the claim requires that the sensor band and the second band be configured to be secured to the same arm or the same wrist or the same hand or the same finger… etc.
Applicant argues that the McCombie reference does not teach such feature; rather, McCombie instead teaches the sensor band as being secured to a finger and the second band as being secured to the wrist.
1,2. Further, the fingers of the hand are included as part of the hand3. In this sense, the McCombie can be considered to teach that the sensor band and the second band are configured to be secured to the same arm because the finger (as part of the hand) and the wrist that the sensor band and the second band are respectively configured to be secured to are part of the same arm.
Otherwise, even if the term “arm” is not construed to be inclusive of the hand/fingers, the sensor band is still secured to the arm via the finger and hand which are attached to the arm at the wrist. It is noted that the claim merely recites “secured” which does not necessarily require direct attachment.
Otherwise, even if the hand or finger was cut off, the sensor band would still be secured to the arm via the second band (which is secured to the wrist of the arm) and at least one member connecting the sensor band and the second band (i.e., the wires connecting the sensor band to the second band). Again, it is noted that the claim merely recites “secured” which does not necessarily require direct attachment.
Applicant argues that claim 20 recites similar language to that of claim 1 as discussed above and therefore relies on the same argument. Accordingly, the argument for claim 20 is not found to be persuasive for the same reasons discussed above 
Otherwise, the examiner points out the following for Applicant’s convenience and consideration: Although not relied upon for a rejection, the examiner notes that Naghavi et al., US 2008/0081963 A1 (which was cited in the previous Office Action as pertinent but not relied upon) teaches a sensor band and a second band, both configured to be directly secured/directly attached to the same appendage (in this case the same hand or the same finger; see Figs. 4a, 4b, and 7).

Claim Objections
Claim 18 is objected to because of the following informalities. Appropriate correction is required.
Claim 18 recites “the at least one optical emitter” in the last line of the claim but this appears to be a mistake and should read as --the at least one optical detector--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3-11, 14, 20, 22-27 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCombie et al., US 2008/0039731 A1 (hereinafter “McCombie”) in view of McKinney et al., US 2014/0378853 A1 (hereinafter “McKinney”).
Regarding claims 1 and 14, McCombie discloses a monitoring device (see Fig. 1
a sensor band (elastic cuff 13 of lagging sensor 12, Fig. 1, ¶ [0075]) configured to be secured around an appendage/arm of a subject (a human arm, particularly the little finger of the arm as shown in Fig. 1; ¶ [0076]), wherein the sensor band has a first mass (implied in the sense that all matter in this universe has mass);
a sensing element (the combination of LED 14 and photodetector 16 of the lagging sensor 12, Fig. 1, ¶ [0075]) secured to the sensor band (implied in the sense that LED 14 and photodetector 16 are enclosed within elastic cuff 13, ¶ [0075]; see Fig. 1), wherein the sensing element has a second mass (implied in the sense that all matter in this universe has mass);
a second band (elastic cuff 11, Fig. 1, ¶ [0075]) configured to be secured to the appendage/arm of the subject (the human arm, particularly the wrist of the arm as shown in Fig. 1; ¶ [0076]) in adjacent, spaced-apart relationship with the sensor band (see Fig. 1 which illustrates that that elastic cuffs 11 and 13 are adjacent and spaced-apart when secured to the human limb); and
at least one member (wires, see Fig. 1) connecting the sensor band and the second band

    PNG
    media_image1.png
    840
    608
    media_image1.png
    Greyscale

McCombie does not disclose that the second mass (i.e., the mass of the sensing element) is less than the first mass (i.e., the mass of the sensor band) (claim 1), let alone that the first mass is at least about 1.25 time greater than the second mass (claim 14).
McKinney in a similar field of endeavor (i.e., wearable sensors) teaches a sensor band and a sensing element secured to the sensor band (“universal limb band universal sensor platform of the present invention intentionally resembles a normal hospital identification bracelet” ¶ [0021]; Microminiaturized micro-powered sensors and monitors that most commonly have a medical (or veterinary) purpose are mountable to the universal sensor platform” ¶ [0021]; “In use the limb band can mount an electronic sensor--affixed to the flexible strap body and powered by the battery--of the vitality of a person wearing the bracelet. For example, this electronic sensor may be a heartbeat sensor, or an optical pulse detector.” ¶ [0033]).
Microminiaturized micro-powered sensors and monitors that most commonly have a medical (or veterinary) purpose are mountable to the universal sensor platform without, most preferably, much changing its weight or appearance or feel, which remains substantially that of a common hospital bracelet. […] The compact, durable and responsive medical (and veterinary) monitoring and alarming systems so constructed, mounted and connected are generally well accepted by the human and animal wearers because these wearable components are roughly equally as lightweight, compact, inconspicuous, non-irritating and unobtrusive as are hospital bracelets worn on the wrist. Indeed, the patient acceptance of these sensors is often improved by their integration with the limb band of the present invention, as next explained.” (¶ [0021]).
In this sense, the ordinarily skilled would have understood this to mean that the first mass (i.e., mass of the sensor band without the sensor(s)) and the sum of the first and second masses (i.e., mass of the sensor band with the sensor(s) mounted) are substantially the same. It logically follows that the second mass (i.e., the mass of the sensor(s)) is insignificant compared to the first mass. Therefore, the second mass must be very much less than the first mass (i.e., second mass << first mass); i.e., the first mass must be much greater than 1.25 times greater than the second mass (i.e., first mass >> second mass).


Regarding claim 3, due the significant size difference between sensor band and the second band (i.e., the former is sized for the little finger while the latter is sized for the wrist), it is understood by the ordinarily skilled artisan that a third mass (i.e., the mass of the second band) is greater than the first mass (i.e., the mass of the sensor band).

Regarding claim 4, the housing (shown in Fig. 1 as housing the emitter 14 and the detector 16) is supported by the sensor band (elastic cuff 13) and is understood to have a weight (i.e., all things that have mass also have weight in the presence of gravity). In this sense, the aforementioned housing can be considered a counterweight. This is consistent with Applicant’s Specification which states that “[t]he counterweight 422 can be virtually any material that can be structurally supported by the sensor band 420” (emphasis added; see ¶ [0128] of the pre-grant publication).

Regarding claim 5, McCombie further discloses that the sensing element comprises at least one energy emitter (LED 14) configured to direct energy at a target region of the appendage and at least one detector (photodetector 16) configured to detect an energy response signal containing physiological information from the target region or a region adjacent to the target region.
It is noted that the sensing element is characterized as a photoplethysmograph (PPG) sensor (¶ [0075]). The ordinarily skilled artisan would have therefore understood that the emitter directs light energy at a target region of the appendage and that the detector detects an energy response signal containing physiological information from the target region or a region adjacent to the target region because that is how a PPG sensor works.

Regarding claim 6, McCombie further discloses at least one filter configured to at least partially remove motion artifacts from the energy response signal (implied from “The output of the PPG sensors is conditioned, such as with a standard analog band-limiting 2nd order low-pass Butterworth filter (Fc=7000 Hz). Following acquisition of respective PPG waveforms, each sensor signal is digitally filtered, such as by use of a finite impulse response low-pass filter with a low-pass cutoff of approximately 20 Hz.” ¶ [0075]; motion artifacts due to periodic motion having frequencies greater than 20 Hz and 7000 Hz would be reduced by the low-pass filter and the Butterworth filter respectively).

Regarding claim 7, McCombie, modified by the teachings of McKinney as discussed above regarding claim 1, discloses the invention of claim 1 as discussed above; but does not disclose at least one wireless module configured to communicate with a remote device.
However, McKinney teaches at least one wireless module (“antenna for wireless radio communication” ¶ [0026]; “wireless communication device”, ¶ [0062]) configured to communicate with a remote device (“The mounted sensor/monitor can even have the ability to scan its information onto a computer or cell phone via temporary wired connection, or wirelessly via radio.” ¶ [0066]).
By providing a communication module, the ordinarily skilled artisan would have recognized that processing of the signal can be offloaded to the remote device. Additionally, the sensor data can be sent to a physician for remote monitoring.


Regarding claim 8, McCombie further discloses a signal processor configured to receive and process signals produced by the at least one detector (“The apparatus also has a processor for obtaining the circulatory measurement based on a derived transit time and the distance between the first and second positions and a calibration and a calibration relating the circulatory measurement to the derived wave speed.” ¶ [0032]; further see ¶ [0087]-[0099]).

Regarding claim 9, McCombie further discloses the at least one energy emitter is configured to direct electromagnetic radiation at the target region, and wherein the at least one detector is configured to detect electromagnetic radiation (it is understood that an LED and photodetector as described above regarding claim 1 are configured to emit/direct and detect light respectively; light reads on electromagnetic radiation).

Regarding claim 10, the LED and the photodetector described above regarding claim 1 read on an optical emitter and an optical detector respectively.

Regarding claim 11, the filters described above regarding claim 6 would read on at least one filter configured to remove time-varying environmental interference from 

Regarding claims 20 and 30, McCombie discloses a monitoring device (see Fig. 1), comprising:
a sensor band (elastic cuff 13 of lagging sensor 12, Fig. 1, ¶ [0075]) configured to be secured around an appendage/arm of a subject (a human arm, particularly the little finger of the arm as shown in Fig. 1; ¶ [0076]), wherein the sensor band has a first mass (implied in the sense that all matter in this universe has mass);
a sensing element (the combination of LED 14 and photodetector 16 of the lagging sensor 12, Fig. 1, ¶ [0075]) secured to the sensor band (implied in the sense that LED 14 and photodetector 16 are enclosed within elastic cuff 13, ¶ [0075]; see Fig. 1), wherein the sensing element has a second mass (implied in the sense that all matter in this universe has mass); wherein the sensing element comprises:
at least one energy emitter (LED 14) configured to direct optical energy at a target region of the appendage and at least one detector (photodetector 16) configured to detect an optical energy response signal containing physiological information from the target region or a region adjacent to the target region (it is noted that the sensing element is characterized as a photoplethysmograph (PPG) sensor, ¶ [0075]; the ordinarily skilled artisan would have therefore understood that the optical emitter directs optical energy at a target region of the appendage and that the detector detects an optical energy response signal containing physiological information from the target region or a region adjacent to the target region because that is how a PPG sensor works).
a second band (elastic cuff 11, Fig. 1, ¶ [0075]) configured to be secured to the appendage/arm of the subject (the human arm, particularly the wrist of the arm as shown in Fig. 1; ¶ [0076]) in adjacent, spaced-apart relationship with the sensor band (see Fig. 1 which illustrates that that elastic cuffs 11 and 13 are adjacent and spaced-apart when secured to the human limb); and
at least one member (wires, see Fig. 1) connecting the sensor band and the second band

    PNG
    media_image1.png
    840
    608
    media_image1.png
    Greyscale


McKinney in a similar field of endeavor (i.e., wearable sensors) teaches a sensor band and a sensing element secured to the sensor band (“universal limb band universal sensor platform of the present invention intentionally resembles a normal hospital identification bracelet” ¶ [0021]; Microminiaturized micro-powered sensors and monitors that most commonly have a medical (or veterinary) purpose are mountable to the universal sensor platform” ¶ [0021]; “In use the limb band can mount an electronic sensor--affixed to the flexible strap body and powered by the battery--of the vitality of a person wearing the bracelet. For example, this electronic sensor may be a heartbeat sensor, or an optical pulse detector.” ¶ [0033]).
McKinney further teaches that the sensor(s) can be mounted to the sensor band without much change to the weight/appearance/feel of the sensor band (i.e., that the weight/appearance/feel of the sensor band remains substantially similar to that of a common hospital even after mounting sensor(s) thereto): “Microminiaturized micro-powered sensors and monitors that most commonly have a medical (or veterinary) purpose are mountable to the universal sensor platform without, most preferably, much changing its weight or appearance or feel, which remains substantially that of a common hospital bracelet. […] The compact, durable and responsive medical (and veterinary) monitoring and alarming systems so constructed, mounted and connected are generally well accepted by the human and animal wearers because these wearable components are roughly equally as lightweight, compact, inconspicuous, non-irritating and unobtrusive as are hospital bracelets worn on the wrist. Indeed, the patient acceptance of these sensors is often improved by their integration with the limb band of the present invention, as next explained.” (¶ [0021]).
In this sense, the ordinarily skilled would have understood this to mean that the first mass (i.e., mass of the sensor band without the sensor(s)) and the sum of the first and second masses (i.e., mass of the sensor band with the sensor(s) mounted) are substantially the same. It logically follows that the second mass (i.e., the mass of the sensor(s)) is insignificant compared to the first mass. Therefore, the second mass must be very much less than the first mass (i.e., second mass << first mass); i.e., the first mass must be much greater than 1.25 times greater than the second mass (i.e., first mass >> second mass).
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the invention of McCombie such that the second mass is less than the first mass further that the first mass is at least 1.25 times greater than the second mass, as taught by McKinney; and ordinarily skilled artisan would have been motivated to make this modification in order to improve the weight, compactness, inconspicuousness, non-irritating properties, and/or unobtrusiveness of the sensor band.

Regarding claim 22, due the significant size difference between sensor band and the second band (i.e., the former is sized for the little finger while the latter is sized for the wrist), it is understood by the ordinarily skilled artisan that a third mass (i.e., the 

Regarding claim 23, the housing (shown in Fig. 1 as housing the emitter 14 and the detector 16) is supported by the sensor band (elastic cuff 13) and is understood to have a weight (i.e., all things that have mass also have weight in the presence of gravity). In this sense, the aforementioned housing can be considered a counterweight. This is consistent with Applicant’s Specification which states that “[t]he counterweight 422 can be virtually any material that can be structurally supported by the sensor band 420” (emphasis added; see ¶ [0128] of the pre-grant publication).

Regarding claim 24, McCombie further discloses at least one filter configured to at least partially remove motion artifacts from the energy response signal (implied from “The output of the PPG sensors is conditioned, such as with a standard analog band-limiting 2nd order low-pass Butterworth filter (Fc=7000 Hz). Following acquisition of respective PPG waveforms, each sensor signal is digitally filtered, such as by use of a finite impulse response low-pass filter with a low-pass cutoff of approximately 20 Hz.” ¶ [0075]; motion artifacts due to periodic motion having frequencies greater than 20 Hz and 7000 Hz would be reduced by the low-pass filter and the Butterworth filter respectively).

Regarding claim 25, McCombie, modified by the teachings of McKinney as discussed above regarding claim 20, discloses the invention of claim 20 as discussed above; but does not disclose at least one wireless module configured to communicate with a remote device.
However, McKinney teaches at least one wireless module (“antenna for wireless radio communication” ¶ [0026]; “wireless communication device”, ¶ [0062]) configured to communicate with a remote device (“The mounted sensor/monitor can even have the ability to scan its information onto a computer or cell phone via temporary wired connection, or wirelessly via radio.” ¶ [0066]).
By providing a communication module, the ordinarily skilled artisan would have recognized that processing of the signal can be offloaded to the remote device. Additionally, the sensor data can be sent to a physician for remote monitoring.
At the time of invention, it would have been obvious to one having ordinary skill in the art to further modify the modified McCombie invention by providing at least one wireless module configured to communicate with a remote device, as taught by McKinney; and the ordinarily skilled artisan would have been motivated to make this 

Regarding claim 26, McCombie further discloses a signal processor configured to receive and process signals produced by the at least one detector (“The apparatus also has a processor for obtaining the circulatory measurement based on a derived transit time and the distance between the first and second positions and a calibration and a calibration relating the circulatory measurement to the derived wave speed.” ¶ [0032]; further see ¶ [0087]-[0099]).

Regarding claim 27, the filters described above regarding claim 24 would read on at least one filter configured to remove time-varying environmental interference from signals produced by the at least one optical detector because time-varying environmental interference having frequencies greater than 20 Hz and 7000 Hz would be removed by the low-pass filter and the Butterworth filter respectively. For example, the low-pass filter would remove 60 Hz mains interference because 60 Hz and harmonics thereof are above the 20 Hz cutoff frequency of the low-pass filter.

Claims 2 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCombie in view of McKinney as applied to claims 1 and 20 above, and further in view of Goodman, US 2010/0292589 A1 (hereinafter “Goodman”).
Regarding claims 2 and 21, McCombie, modified by the teachings of McKinney as discussed above regarding claims 1 and 20, discloses the inventions of claims 1 and 20 as discussed above. McCombie further discloses that the at least one member at the ordinary skilled artisan would have understood that sensor band would be decoupled from any motion of the second band relative to the appendage and vice versa; e.g., applying a torque to the second band to twist/rotate the band around the wrist would not necessarily effect a rotation or twisting motion of the sensor band around the finger because the second band and the sensor band are not rigidly attached, but rather they are connected by wires as illustrated in Fig. 1).
Nevertheless, neither McCombie nor McKinney discloses that the sensing element is movably secured to the sensor band via a biasing element, wherein the biasing element is configured to urge the sensing element into contact with a portion of the appendage, wherein the biasing element at least partially decouples motion of the sensor band from the sensing element.
Goodman teaches a sensing element (sensor 20, Fig. 3A-3B) is movably secured to the sensor band (sleeve cuff or band: “mechanism 30 can be integrated with a garment such as an extension to a sleeve cuff. In a further embodiment, a band such as an elasticised fabric band can be used which extends across the palm and encircles the hand and/or the thumb” ¶ [0045]) via a biasing element (spring loaded mechanism 30), wherein the biasing element is configured to urge the sensing element into contact with a portion of the appendage (“a spring loaded mechanism 30 (shown in FIGS. 3a and 3b) holds the sensor 20 in place on the skin” ¶ [0045]), wherein the biasing element at least partially decouples motion of the sensor band from the sensing element (implied by holding the sensor 20 in place on skin as discussed above, ¶ [0045]; i.e., holding the sensor in place on the skin by the spring loaded mechanism 30 would at least partially reduce motion sensor motion caused by sensor band motion).
At the time of invention it would have been obvious to one having ordinary skill in the art to further modify the modified McCombie invention by providing a biasing element such that the sensing element is movably secured to the sensor band via the biasing element, wherein the biasing element is configured to urge the sensing element into contact with a portion of the appendage, wherein the biasing element at least partially decouples motion of the sensor band from the sensing element, as taught by Goodman; and the ordinarily skilled artisan would have been motivated to make such modification in order to reduce motion of the sensing element so as to reduce motion artifacts of the sensing element signals.

Claims 12, 13, 28, and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCombie in view of McKinney as applied to claims 10 and 20 above, and further in view of LeBoeuf et al., US 2012/0197093 A1 (hereinafter “LeBoeuf”).
Regarding claims 12 and 28, McCombie, modified by the teachings of McKinney as discussed above discloses the inventions of claims 10 and 20; but does not disclose that the sensing element comprises at least one light guide in optical communication with the at least one optical emitter and/or the at least one optical detector, wherein the at least one light guide delivers light from the at least one optical emitter to the target region and/or delivers an optical energy response signal containing physiological information from the target region or a region adjacent to the target region to the at least one optical detector.
sensor module 700/800, Figs. 23-29) secured to a sensor band (wristband 2300, Figs. 23-29). The sensing element comprises at least one light guide (lenses 715, Figs. 7 and 8) in optical communication with at least one optical emitter (emitter 102, Figs. 7 and 8) and/or the at least one optical detector (sensor 103, Figs. 7 and 8), wherein the at least one light guide delivers light from the at least one optical emitter to the target region and/or delivers an optical energy response signal containing physiological information from the target region or a region adjacent to the target region to the at least one optical detector (“The optical lenses 715 may be designed for the desired optical coupling between the skin/blood vessel region and the emitter 102 or detector 103. For example, a convex lens design (such as that of FIG. 7) placed over the emitter 102 may focus light onto the skin, and a concave lens design (such as that of FIG. 8) placed over the emitter 102 may diverge light over the skin region. In the other direction, a convex lens design placed over the detector 103 may capture more light over a broader region and direct that light towards the detector 103, whereas a concave lens may collimate light towards the detector 103.” ¶ [0118]).
At the time of invention, it would have been obvious to one having ordinary skill in the art to further modify the modified invention of McCombie by providing the sensing element with at least one light guide in optical communication with the at least one optical emitter and/or the at least one optical detector, wherein the at least one light guide delivers light from the at least one optical emitter to the target region and/or delivers an optical energy response signal containing physiological information from the target region or a region adjacent to the target region to the at least one optical detector, 
Regarding claims 13 and 29, the lens/light guide described above also reads on at least one window through which energy passes from the at least one energy emitter, and through which energy is collected by the at least one detector because light energy passes through the lens/light guide to and from the emitter and the detector as described above.

Claims 15 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCombie in view of McKinney and Goodman as applied to claims 2 and 21 above, and further in view of Donaldson, US 2014/0128751 A1 (hereinafter “Donaldson”).
Regarding claims 15 and 31, McCombie modified by the teachings of McKinney and Goodman as discussed above discloses the inventions of claims 2 and 21; but does not disclose that the biasing element comprises a motion sensor configured to detect motion of the basing element and/or sensing element.
Donaldson teaches a biasing element (collectively nodule 502 and springs 504-506, Fig. 5; “Forces applied by springs 504-506 may serve to hold nodule 502 against a surface (i.e., skin surface) (e.g., skin surface 206 in FIG. 2, skin surface 404 in FIG. 4, or the like), and may cause nodule 502 to create a dip in a skin surface, as described above.” ¶ [0026]) which comprises a motion sensor (“nodule 502 may be implemented with sensors (e.g., motion sensors 116 and 126 in FIG. 1) configured to detect and measure acceleration resulting from, or otherwise associated with, pulse 508 (i.e., using a structure for amplifying rotational motion, as described herein)” ¶ [0026]) configured to detect motion of the biasing element (motion (i.e., acceleration) of the biasing element’s nodule 502 resulting from blood flow (i.e., pulse 508) is measured by the motion sensor as discussed above, ¶ [0026]).
The ordinarily skilled artisan would have recognized that by applying the motion sensor to the biasing element of the modified McCombie invention, another mode (i.e., a mechanical/motion based mode) for measuring blood flow pulses can be provided for an overall blood flow pulse measuring technique that is more robust than either the mechanical/motion mode or the optical mode alone. For example, in a case where extraneous environmental light interferes with the optical mode, the optical mode is not expected to necessarily produce accurate signals. In such case the ordinarily skilled artisan would have recognized that the mechanical/motion based mode is not interfered by such extraneous environmental light. On the other hand, it is possible that an acoustic noise could interfere with the mechanical/motion mode but not the optical mode. Thus, an overall technique that combines the mechanical/motion based mode and the optical mode would be able to produce accurate signals in the aforementioned situations where one mode or the other mode, alone, cannot.
At the time of invention, it would have been obvious to one having ordinary skill in the art to further modify the modified McCombie invention by providing the biasing element with a motion sensor configured to detect motion of the basing element and/or sensing element, as taught by Donaldson; and the ordinarily skilled artisan would have .

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCombie in view of McKinney as applied to claim 1 above, and further in view of McKenna, US 2011/0242532 A1 (hereinafter “McKenna”).
Regarding claim 18, McCombie modified by the teachings of McKinney as discussed above discloses the invention of claim 1; but does not disclose that the second band comprises at least one optical emitter and at least one optical detector, and further comprising at least one light guide integrated into the sensing element that is in optical communication with the at least one optical emitter and the at least one optical detector via the at least one member connecting the sensor band and the second band, wherein the at least one light guide delivers light to the target region from the at least one optical emitter and delivers an optical energy response signal containing physiological information from the target region or a region adjacent to the target region to the at least one optical emitter.
McKenna teaches a second band (watch-like device 82, Fig. 3, ¶ [0030]) comprises at least one optical emitter and at least one optical detector (built-in emitter 84 and detector 86, Fig. 3, ¶ [0030]), and further comprising at least one light guide (biodegradable waveguides 16, Fig. 3, ¶ [0030]) integrated into a sensing element (bandage sensor 12, Fig. 3, ¶ [0030]) that is in optical communication with the at least bandage structure 14, Fig. 4, ¶ [0031]) and the second band (biodegradable waveguides 16 form a connecting member connecting mechanically and optically connecting the second band to the sensor band), wherein the at least one light guide delivers light to the target region from the at least one optical emitter and delivers an optical energy response signal containing physiological information from the target region or a region adjacent to the target region to the at least one optical detector (“The device 82 may include a built-in emitter 84 and detector 86 that may couple to biodegradable waveguides 16 of the bandage sensor 12 via fiber optic connectors 88 and 90, respectively” ¶ [0030]; “In an embodiment, as illustrated in FIGS. 5 and 6, light may enter biodegradable emission waveguide 102 through an aperture 106, propagate down the length of biodegradable waveguide 102 and strike a refraction point 108, which may serve to direct the propagating light through another aperture 110 towards the patient tissue 22. As shown in FIG. 6, the light that has been directed towards the patient tissue 22 may be scattered, transmitted and/or absorbed by the patient tissue 22. The resulting scattered, transmitted and/or fluoresced light emanating from the patient tissue 22 may then enter biodegradable reception waveguide 104 through aperture 112, followed by propagation to refraction point 114, whereupon contacting refraction point 114 the light then is directed down the length of biodegradable waveguide 104 and out through aperture 116 to a photodetector.” ¶ [0033]).
The ordinarily skilled artisan would have recognized that by placing the emitter and detector in the second band instead of the sensor band, the sensor band can be made lighter (i.e., less mass/weight) and thus would further improve the weight, 
At the time of invention, it would have been obvious to one having ordinary skill in the art to further modify the modified invention of McCombie by providing the second band with at least one optical emitter and at least one optical detector, and further comprising at least one light guide integrated into the sensing element that is in optical communication with the at least one optical emitter and the at least one optical detector via the at least one member connecting the sensor band and the second band, wherein the at least one light guide delivers light to the target region from the at least one optical emitter and delivers an optical energy response signal containing physiological information from the target region or a region adjacent to the target region to the at least one optical emitter, as taught by McKenna; and the ordinarily skilled artisan would have been motivated to make this modification in order to further improve the weight, compactness, inconspicuousness, non-irritating properties, and/or unobtrusiveness of the sensor band.

Claims 19 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCombie in view of McKinney as applied to claims 8 and 26 above, and further in view of LeBoeuf and Niwa, US 5,025,791 (hereinafter “Niwa”).
Regarding claims 19 and 34, McCombie modified by the teachings of McKinney as discussed above discloses the invention of claims 8 and 26; but does not disclose the sensor band comprises a plurality of motion sensors, and wherein the signal 
LeBoeuf teaches sensor band (2300, Fig. 23-29) comprising a motion sensor (implied in the sense that the sensor band 2300 comprises sensor module 700, 800, Fig. 24-29, and that sensor module 700, 800 comprises a secondary sensor 730, Figs. 7 and 8, which may be a motion sensor 104: “the secondary sensor 730 may serve as a motion/position sensor 104 (FIG. 1)” ¶ [0120]), and wherein a signal processor (107, Fig. 1) is configured to attenuate motion artifacts from signals produced by at least one detector (sensor module 700, 800) (“A motion/position sensor 104 may be configured to measure movement, positional changes, or inertial changes in the vicinity of the medium 130. The outputs of the detector 103 may be sent to at least one analog-to-digital convertor (ADC) 105 and the digitized output may be sent to at least one interference filter 106, which is configured to remove the effects of time-varying environmental interference 140 from the signal output of the detector 103. At least one motion/position sensor 104 may be incorporated in the interference filtering method 100 to provide a reference signal for removing the effects of motion from the extracted energy response signal 111 to produce a desired signal 109. For example, the output of the interference filter 106 may be further processed by signal extraction filter 107 to extract accurate information from the medium 130, and this signal extraction filter 107 may utilize the output of the motion/position sensor 104 to remove motion artifacts from the desired signal (the extracted energy response signal) 109” ¶ [0107]).
At the time of invention it would have been obvious to one having ordinary skill in the art to further modify the modified McCombie invention by providing the sensor band 
However, it is noted that the above modification does not account for the limitations of a plurality of motion sensors, and combining the signals from the motion sensors.
Niwa teaches a motion sensor (physical motion sensor 56) that comprises a plurality of motion sensors (“In the present embodiment, the physical motion sensor 56 has three acceleration sensors 66 constructed as described above. The three acceleration sensors 66 are fixed to the housing 58 such that the three axes of the cylindrical members 60 thereof are parallel to an X-axis, an Y-axis and a Z-axis, respectively, which are perpendicular to each other.” col. 6, lines 49-55). Niwa further teaches combining the signals of the plurality of motion sensors (implied from “A power supply applies an electric voltage between the cylindrical member 60 and flat spring 64 of each of the three acceleration sensors 66. When a physical motion of the subject occurs and one or more out of the three weights 62 contact(s) the cylindrical wall(s) of the corresponding cylindrical member(s) 60, an electric current flows through the corresponding acceleration sensor(s) 66. Thus, the physical motion sensor 56 generates a physical motion signal SM representative of the physical motion of the subject, to the CPU 46 via the I/O port 40 as the positive potential falls to ground through sensor 66.” col. 6, lines 55-67). In other words the signals from the three sensors 66 are combined as a logical “OR” operator because “one or more out of the 
A
B
C
A, B, OR C
0
0
0
0
0
0
1
1
0
1
0
1
0
1
1
1
1
0
0
1
1
0
1
1
1
1
0
1
1
1
1
1


At the time of invention, it would have been obvious to one having ordinary skill in the art to further modify the modified invention of McCombie by embodying the motion sensor as a plurality of sensors, and further combining the signals from the motion sensors, as taught by Niwa; and the ordinarily skilled artisan would have been motivated to make this modification in order to measure motion in three orthogonal directions (e.g., X, Y, and Z directions).

Allowable Subject Matter
Claims 16, 17, 32, and 33 remain objected to as being dependent upon a rejected base claim, but would be allowable (for the same reasons articulated in the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958.  The examiner can normally be reached on Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLIN T. SAKAMOTO/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        







APPENDIX A



    PNG
    media_image4.png
    729
    884
    media_image4.png
    Greyscale




APPENDIX B



    PNG
    media_image5.png
    820
    940
    media_image5.png
    Greyscale





APPENDIX C



    PNG
    media_image6.png
    923
    906
    media_image6.png
    Greyscale



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Definition for “arm” as provided by Google; see Appendix A
        
        2 Introduction/abstract of the Wikipedia article for “Arm”; see Appendix B
        
        3 Definition for “hand” as provided by Google; see Appendix C